Callahan, J.
(dissenting). While the majority enunciate the applicable law, this court must not engage in conjecture upon what Judge Colucci intended by his specific declarations. The pistol permit administrator by letter dated October 24, 1978 notified appellants that "Your pistol permit * * * has been suspended by the Honorable Ernest L. Colucci”. They were subsequently notified in a letter from the administrator dated May 31, 1979 that the permit has been canceled by order of the Honorable John A. Dillon. Such an order is improper in view of the affidavit of Ernest L. Colucci sworn to on the 4th day of September, 1979 "that it was not the desire of your deponent to order that the permits be revoked but only suspended. That * * * your deponent expressed his view on same to Nicholas Baich” the administrator. The subsequent order of the succeeding Judge is an improvident exercise of discretion (Matter of Wright v County of Monroe, 45 AD2d 932). Accordingly, the permits should be reinstated. (Art. 78.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.